                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN K. MACIVER INSTITUTE FOR
PUBLIC POLICY and WILLIAM OSMULSKI,

        Plaintiffs,                                      Case No. 19-cv-649-jdp

   v.

TONY EVERS,

        Defendant.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Tony Evers against plaintiffs John K. MacIver Institute for Public Policy

and William Osmulski dismissing this case.




        s/ K. Frederickson, Deputy Clerk                    April 14, 2020
        Peter Oppeneer, Clerk of Court                            Date
